EXHIBIT 10.42 FIRST AMENDMENT TO THE Cytori Therapeutics, INC. 2015 New EMPLOYEe INcentive Plan This First Amendment (this “Amendment”) to the Cytori Therapeutics, Inc. 2015 New Employee Incentive Plan (as amended and/or restated to date, the “Plan”) is made and adopted by Cytori Therapeutics, Inc. (the “Corporation”), a corporation organized under the laws of State of Delaware. 1. Section 4.1 of the Plan is hereby amended to read as follows: 4.1 Maximum Number of Shares Issuable.Subject to adjustment as provided in Sections4.2 and 4.3, the maximum aggregate number of shares of Stock that may be issued under the Plan pursuant to Awards shall be equal to Three Hundred Sixteen Thousand Six Hundred Sixty-Six (316,666) shares and shall consist of authorized but unissued or reacquired shares of Stock or any combination thereof. 2. This Amendment is effective as of January 26, 2017. 3. This Amendment shall be and is hereby incorporated in and forms a part of the Plan.All other terms and provisions of the Plan shall remain unchanged except as specifically modified herein.The Plan, as amended by this Amendment, is hereby ratified and confirmed.
